UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012 [ ]Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number 000-51640 VANGUARD MINERALS CORPORATION (formerly Knewtrino, Inc.) (Exact name of small Business Issuer as specified in its charter) NEVADA Nil (State or other jurisdiction ofincorporation or organization) (IRS Employer Identification No.) 2700 Glen Point Circle RICHMOND, VA (Address of principal executive offices) (Zip Code) Issuer’s telephone number, including area code: 804-767-7154 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non Accelerated Filer [] (Do not check if smaller reporting company) Smaller Reporting Company [ X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. [ ] Yes [X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of May 12, 2012, the Company had 1,619,444 shares issued and outstanding. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Plan of Operation 13 Item 3: Quantitative and Qualitative Disclosures about Market Risk 19 Item 4: Controls and Procedures 19 PART II - OTHER INFORMATION Item 1: Legal Proceedings 20 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3: Defaults Upon Senior Securities 21 Item 4: Submission of Matters to a Vote of Security Holders 21 Item 5: Other Information 21 Item 6: Exhibits 22 1 PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q, and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three months ended March 31, 2012 are not necessarily indicative of the results that can be expected for the year ending December 31, 2012. The following financial statements of Vanguard Minerals Corporation (the “Company”) are included with this Quarterly Report on Form 10-Q: (a) Balance sheets as of March 31, 2012 and December 31, 2011 (unaudited); (b) Statements of operations for the three month periods ended March 31, 2012 and 2011 and for the period from August 25, 2003 (inception) to March 31, 2012 (unaudited); (c) Statements of stockholders’ equity (deficit) for the period from August 25, 2003 (inception) to March 31, 2012 (unaudited); (d) Statements of cash flows for the three months ended March 31, 2012 and 2011 and for the period from August 25, 2003 (inception) to March 31, 2012 (unaudited); (e) Notes to the financial statements. 2 VANGUARD MINERALS CORPORATION (AN EXPLORATION STAGE COMPANY) FINANCIAL STATEMENTS MARCH 31, 2012 3 VANGUARD MINERALS CORPORATION (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS (unaudited) AS OF MARCH 31, 2 March 31, December 31, ASSETS Current assets Cash and cash equivalents $
